Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of item 3:
Newly claimed scope requires further search and consideration. Moreover, a teaching reference for the newly claimed matter was found in a preliminary search.

Continuation of item 12:
The proposed amendment would overcome the rejections under 35 USC 112 of claims 6-9.
Applicant’s arguments with respect to the rejections under 35 USC 103 have been fully considered, but do not overcome prior art teachings as discussed in the interview.
Please see newly found reference, Andreoli-Fang et al. (US 2019/0297535), especially Figure 6 and paragraphs 96-99 as well as Figure 28A and 28B and paragraphs 244-245. These examples show a backhaul grant generated in response to an uplink wireless grant, with the wireless grant being signaled to the UE while the backhaul grant is being negotiated and prior to the reception of a response to the backhaul grant request. 

/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        6/2/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466